DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sain (US 9,308,922).
Referring to claim 1, Sain et al. disclose a container (104, fig 12) adapter for securing a container to a cargo section of a vehicle, the container adapter comprising: 
a frame (1, fig 1); 
a plurality of brackets (10, 8, fig 1) connected to the frame configured for securing the frame to the cargo section; and 
a plurality of load securing devices (28, 30, 32, fig 1) formed on the frame configured to secure the frame to the container.

Referring to claim 2, Sain et al. also disclose one or more braces (35, 37, fig 1) extending across the frame.

one or more attachments (28, 30, fig 1) secured to the support surface; and 
at least two locks (98, fig 14) disposed on the attachments and spaced apart by a predetermined distance in a length direction of the support surface, the at least two locks configured to engage the one or more containers.

Referring to claim 4, Sain et al. furthermore disclose the one or more attachments includes a frame having a plurality of brackets (10, 8, fig 1) secured to and removable from the support surface.

Referring to claim 5, Sain et al. additionally disclose the one or more attachments includes a plurality of the frames (1, fig 13).

Referring to claim 6, in addition, Sain et al. disclose the plurality of frames includes a first frame (1, fig 12) having a first size and a second frame (1, fig 12) having a second size different from the first size.

Referring to claim 7, Sain et al. also disclose the one or more attachments include a plurality of bolsters (12, 14, 16, fig 1) spaced apart along a length of the support surface.



Referring to claim 9, Sain et al. furthermore disclose the second bolster is spaced from the first bolster by a first distance and the third bolster is spaced from the first bolster by a second distance, different than the first distance (shown in fig 1).

Referring to claim 10, Sain et al. additionally disclose the first and second bolsters are configured to accommodate and secure a first container (104, fig 12) having a first size on the cargo section and the first and third bolsters are configured to accommodate and secure a second container (106, fig 12) having a second size, different than the first size, on the cargo section.

Referring to claim 11, Sain et al. disclose a trailer (102, fig 12) comprising: 
a cargo section (106, fig 12) having a plurality of bolsters (12, 14, 16, fig 1) spaced apart along a length direction, each bolster comprising two locks (98, fig 14) configured to engage a container (104, fig 12); wherein the plurality of bolsters includes: 
a first bolster (12, fig 1); 
a second bolster (14, fig 1) spaced from the first bolster by a first distance; and 
a third bolster (16, fig 1) spaced from the first bolster by a second distance different than the first distance, and wherein the first and second bolsters are 

Referring to claim 12, Sain et al. also disclose a fourth bolster (18, fig 1) spaced from the third bolster by the first distance.

Referring to claim 13, Sain et al. further disclose at least one opening configured to allow passage therethrough of media discharged from one of the first container and the second container (shown in fig 14).

Referring to claim 14, Sain et al. furthermore disclose the at least one opening is approximately centered along the first length (shown in fig 14).

Referring to claim 15, Sain et al. additionally disclose the at least one opening is approximately centered along the second length (shown in fig 14).

Referring to claim 16, in addition, Sain et al. disclose a pair of spaced apart longitudinal beams (10, 8, fig 1), wherein the plurality of bolsters extends across the longitudinal beams.



Referring to claim 18, Sain et al. further disclose the spaced apart longitudinal beams have a first beam depth along the first section and a second beam depth along the second section (shown in fig 12), different from the first beam depth.

Referring to claim 19, Sain et al. furthermore disclose the plurality of bolsters are formed on the first section (shown in fig 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crosby discloses a chassis device. Orr et al. discloses a shipping unit.  Oren et al. discloses a trailer assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612